DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 01/27/2020.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 09/30/2020, has/have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 9, and 16 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For example, claim 2 (9 and 16 are similar) recites “receiving, …, a media asset inventory and selling rules from a media asset”. This doesn’t make sense. Based upon the claim and the specification, the Office believes and will interpret the claims as reading “receiving, …, a media asset inventory and selling rules for a media asset”. Please advise and/or amend accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for programmatic advertising platform.
Claim 1 recites [a] method, comprising: correlating, by one or more processors, audience attributes comprising viewership information and consumer data with television programming assets; receiving, by the one or more processors, selection criteria comprising campaign dates, a target audience, a campaign budget, and advertising content; determining, by the one or more processors, a predicted performance value for placement of the advertising content in a television programming asset in the television programming assets using the data set, the audience attributes, and the selection criteria; creating, by the one or more processors, an advertising campaign based on the predicted performance value, the selection criteria, and the television programming assets; and displaying, by the one or more processors, a report of the advertising campaign comprising the predicted performance value and a plan impression score that compares the advertising campaign to a universal estimate.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-7 recite a method and, therefore, are directed to the statutory class of a process. Claims 8-14 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 15-20 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method, comprising:

No additional elements are positively claimed.
correlating, by one or more processors, audience attributes comprising viewership information and consumer data with television programming assets; 
This limitation includes the step of correlating, by one or more processors, audience attributes comprising viewership information and consumer data with television programming assets. 
But for the one or more processors, this limitation is directed to analyzing and/or comparing known information in order to facilitate a programmatic advertising platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
correlating, by one or more processors, audience attributes
receiving, by the one or more processors, selection criteria comprising campaign dates, a target audience, a campaign budget, and advertising content;
This limitation includes the step of receiving, by the one or more processors, selection criteria comprising campaign dates, a target audience, a campaign budget, and advertising content. 
But for the one or more processors, this limitation is directed to analyzing and/or comparing known information in order to facilitate a programmatic advertising platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
receiving, by the one or more processors, selection criteria
determining, by the one or more processors, a predicted performance value for placement of the advertising content in a television programming asset in the television programming assets using the data set, the audience attributes, and the selection criteria; 

This limitation includes the step of determining, by the one or more processors, a predicted performance value for placement of the advertising content in a television programming asset in the television programming assets using the data set, the audience attributes, and the selection criteria. 
But for the one or more processors, this limitation is directed to analyzing known information in order to facilitate a programmatic advertising platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
determining, by the one or more processors, a predicted performance value
creating, by the one or more processors, an advertising campaign based on the predicted performance value, the selection criteria, and the television programming assets; and 

This limitation includes the step of creating, by the one or more processors, an advertising campaign based on the predicted performance value, the selection criteria, and the television programming assets. 
But for the one or more processors, this limitation is directed to analyzing known information in order to facilitate a programmatic advertising platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
creating, by the one or more processors, an advertising campaign
displaying, by the one or more processors, a report of the advertising campaign comprising the predicted performance value and a plan impression score that compares the advertising campaign to a universal estimate.

This limitation includes the step of displaying, by the one or more processors, a report of the advertising campaign comprising the predicted performance value and a plan impression score that compares the advertising campaign to a universal estimate. 
But for the one or more processors, this limitation is directed to displaying known information in order to facilitate a programmatic advertising platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
displaying, by the one or more processors, a report of the advertising campaign


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as receiving, analyzing/comparing, and displaying known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to receive, analyze, and display data. Applicant’s Specification (PGPub. 2020/0160375 [0025]) refers to a general-purpose computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed processors merely receive, associates, and displays known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 8 and CRM claim 15 also contains the identified abstract ideas, with the additional elements of a processor, memory, computing device, and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-7, 9-14, and 16-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims correlating audience attributes, receiving selection criteria, determining, a predicted performance value, etc… Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a programmatic advertising platform. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over: Hood et al. 2016/0117719; in view of Tischer et al. 2007/0271518.
Regarding Claim 1. Hood et al. 2016/0117719 teaches A method, comprising: correlating, by one or more processors, audience attributes comprising viewership information and consumer data with television programming assets (Hood et al. 2016/0117719 [0060 – ad slot opportunities… viewership data… desired targeting characteristics… analyzing the information…] In step S202 of FIG. 2, a demand-side platform receives information related to at least first and second TV ad slot opportunities. Such information may include for example and without limitation: network, day of week, daypart, available impressions, spot rate and CPM. In step S204 the demand-side platform receives a data set of viewership data for television that includes viewership data related to at least the first and second TV ad slots. In step S206 the demand-side platform receives from an advertiser/client desired targeting characteristics for an advertising campaign. In step S208, the data set of viewership data is automatically analyzed to determine viewer characteristics for viewers who historically watched the first TV ad slot, and a score is assigned to the first TV ad slot indicative of the cost of on-target impressions for the first TV ad slot, where for each on-target impression the viewer's characteristics match the desired targeting characteristics. In step S210, the data set of viewership data is analyzed to determine viewer characteristics for viewers who historically watched the second TV ad slot, and a score is assigned to the second TV ad slot indicative of the cost of on-target impressions for the second TV ad slot, where for each on-target impression the viewer's characteristics match the desired targeting characteristics. In step S212, the first and second TV ad slots are sorted according to their associated scores to produce a prioritized list of suggested ad slots to be purchased or bid on for the advertising campaign.); 
Hood et al. 2016/0117719 may not expressly disclose the correlating audience attributes features, however, Tischer et al. 2007/0271518 teaches these features as follows (Tischer et al. 2007/0271518 [0013 - correlating the attributes that are sensed against characteristics of the content that is currently being presented … when the content constitutes a television comedy show, the "laugh track" of the comedy show may be correlated against the sensed attributes of the audience members, to determine how attentive the audience members are] In still other embodiments of the present invention, attentiveness may be determined by correlating the attributes that are sensed against characteristics of the content that is currently being presented, to determine attentiveness of the plurality of unknown audience members. Thus, for example, when the content constitutes a television comedy show, the "laugh track" of the comedy show may be correlated against the sensed attributes of the audience members, to determine how attentive the audience members are. In other embodiments, the occurrence of advertising (commercials) in a program content may be correlated with the attributes that are sensed, to determine the attentiveness of the audience members. Correlations of individual audience members and/or overall correlations of the audience against the content may be used.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hood et al. 2016/0117719 to include the correlating audience attributes features as taught by Tischer et al. 2007/0271518. One of ordinary skill in the art would have been motivated to do so in order to analyze both content and audience parameters to determine or predict efficiencies which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Hood et al. 2016/0117719 further teaches receiving, by the one or more processors, selection criteria comprising campaign dates, a target audience, a campaign budget, and advertising content (Hood et al. 2016/0117719 [0016 – budget, dates, etc…] Ad Placement--an ad placement is a combination of an Ad and a budget, flight dates, and targeting for the ad. [0020 – placement parameters] Placement Parameters--These are parameters supplied by a user/planner at a client advertiser or demand-side platform that control the operation of the ad campaign. These include for instance : budget; dates; maximum cost per impression; minimum goal for total impressions; types of TV programming to be targeted; and daypart segments to be targeted. [0045 – target audience] Optimization for a campaign targeting traditional TV according to the invention can be performed for cost and/or for reach, including optimization for CPMs (Cost per 1,000 impressions) and/or GRPs (Gross Rating Points). Optimization can be performed while structuring the recommended TV order to balance trade-offs between efficiency of reaching target audiences and diversification across inventory.); determining, by the one or more processors, a predicted performance value for placement of the advertising content in a television programming asset in the television programming assets using the data set, the audience attributes, and the selection criteria (Hood et al. 2016/0117719 [0075; Fig. 11 – building an advertisement campaign based upon estimated results, targeting categories, etc…] FIG. 11 shows an exemplary user interface for a planning and analysis tool for a strategic TV advertising campaign. Here, a planner can choose basic demographic targeting as well as strategic targeting categories. Upon entering placement parameters 1118 such as for example and without limitation: budget; scheduling; and cost goals, they may view automatically generated projections indicating parameters like on -target impressions, CPM, impressions by daypart, impressions by day, and a prioritized network list showing the effectiveness of networks that may be targeted. The user interface displayed in FIG. 11 is organized with control and targeting parameters on the left of the screen that a user/planner controls in order to construct or guide the planning of an ad campaign according to the invention. On the right side of the screen are estimated results that are updated as the control and targeting parameters are manipulated by the user/planner. At the top left of the screen are menu choices 1102 that provide a view according to campaigns; placement; videos; ads; ad type; and surveys. For a menu choice selected on the left side of the screen, further menu choices appear 1104 at the top of the screen, in this case for example : campaigns; tools; private inventory; and help. A search facility 1106 is available and an indication 1108 is also shown designating a particular user/planner under whose responsibility the particular ad campaign is being planned. Identifying documentation 1110 for the specific ad campaign is also shown. [0060 – scores interpreted as predicted performance value] In step S202 of FIG. 2, a demand-side platform receives information related to at least first and second TV ad slot opportunities. Such information may include for example and without limitation: network, day of week, daypart, available impressions, spot rate and CPM. In step S204 the demand-side platform receives a data set of viewership data for television that includes viewership data related to at least the first and second TV ad slots. In step S206 the demand-side platform receives from an advertiser/client desired targeting characteristics for an advertising campaign. In step S208, the data set of viewership data is automatically analyzed to determine viewer characteristics for viewers who historically watched the first TV ad slot, and a score is assigned to the first TV ad slot indicative of the cost of on-target impressions for the first TV ad slot, where for each on-target impression the viewer's characteristics match the desired targeting characteristics. In step S210, the data set of viewership data is analyzed to determine viewer characteristics for viewers who historically watched the second TV ad slot, and a score is assigned to the second TV ad slot indicative of the cost of on-target impressions for the second TV ad slot, where for each on-target impression the viewer's characteristics match the desired targeting characteristics. In step S212, the first and second TV ad slots are sorted according to their associated scores to produce a prioritized list of suggested ad slots to be purchased or bid on for the advertising campaign.); creating, by the one or more processors, an advertising campaign based on the predicted performance value, the selection criteria, and the television programming assets (Hood et al. 2016/0117719 [0075; Fig. 11 – building an advertisement campaign based upon estimated results, targeting categories, etc…] FIG. 11 shows an exemplary user interface for a planning and analysis tool for a strategic TV advertising campaign. Here, a planner can choose basic demographic targeting as well as strategic targeting categories. Upon entering placement parameters 1118 such as for example and without limitation: budget; scheduling; and cost goals, they may view automatically generated projections indicating parameters like on -target impressions, CPM, impressions by daypart, impressions by day, and a prioritized network list showing the effectiveness of networks that may be targeted. The user interface displayed in FIG. 11 is organized with control and targeting parameters on the left of the screen that a user/planner controls in order to construct or guide the planning of an ad campaign according to the invention. On the right side of the screen are estimated results that are updated as the control and targeting parameters are manipulated by the user/planner. At the top left of the screen are menu choices 1102 that provide a view according to campaigns; placement; videos; ads; ad type; and surveys. For a menu choice selected on the left side of the screen, further menu choices appear 1104 at the top of the screen, in this case for example : campaigns; tools; private inventory; and help. A search facility 1106 is available and an indication 1108 is also shown designating a particular user/planner under whose responsibility the particular ad campaign is being planned. Identifying documentation 1110 for the specific ad campaign is also shown.); and displaying, by the one or more processors, a report of the advertising campaign comprising the predicted performance value and a plan impression score that compares the advertising campaign to a universal estimate (Hood et al. 2016/0117719 [0027 – reporting results for a TV campaign] FIG. 3 is an exemplary and non-limiting flowchart according to the invention for reviewing and reporting results for a television campaign including strategic targeting. [Figs. 5 and 6; 0029-0030 – displaying projected or reported results for a TV ad campaign] [0029] FIG. 5 describes a user interface and underlying processes according to the invention for displaying real or projected results for a TV advertising campaign with specific emphasis on projected or reported results displaying impressions according to daypart. [0030] FIG. 6 describes a user interface and underlying processes according to the invention for displaying real or projected results for a TV advertising campaign with specific emphasis on projected or reported results displaying CPMs according to daypart.).

Regarding Claim 8. A system, comprising: a memory; and at least one processor coupled to the memory and configured to: correlate audience attributes comprising viewership information and consumer data with television programming assets; receive selection criteria comprising campaign dates, a target audience, a campaign budget, and advertising content; determine a predicted performance value for placement of the advertising content in a television programming asset in the television programming assets using the data set, the audience attributes, and the selection criteria; create an advertising campaign based on the predicted performance value, the selection criteria, and the television programming assets; and display a report of the advertising campaign containing the predicted performance value and a plan impression score that compares the advertising campaign to a universal estimate.
Claim 8, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 
Regarding Claim 15. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: correlating audience attributes comprising viewership information and consumer data with television programming assets; receiving selection criteria comprising campaign dates, a target audience, a campaign budget, and advertising content; determining a predicted performance value for placement of the advertising content in a television programming asset in the television programming assets using the data set, the audience attributes, and the selection criteria; creating an advertising campaign based on the predicted performance value, the selection criteria, and the television programming assets; and displaying a report of the advertising campaign containing the predicted performance value and a plan impression score that compares the advertising campaign to a universal estimate.
Claim 15, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 


Regarding Claim 2. Hood et al. 2016/0117719 further teaches The method of claim 1, the correlating further comprising: receiving, by the one or more processors, a media asset inventory and selling rules from a media asset (Hood et al. 2016/0117719 [0020 – placement parameters interpreted as selling rules for a media asset] Placement Parameters--These are parameters supplied by a user/planner at a client advertiser or demand-side platform that control the operation of the ad campaign. These include for instance: budget; dates; maximum cost per impression; minimum goal for total impressions; types of TV programming to be targeted; and daypart segments to be targeted. [0059 - inventory] FIG. 2 shows an exemplary and non-limiting flow chart 200 describing a process for planning a strategic advertising campaign for Television. Note that prioritizing a recommended TV placement order (the list of suggested ad slots) can be done to balance trade-offs between efficiency of a reaching target audience and diversification across inventory. In order to facilitate this, a cumulative maximum may be established for spending limits where each suggested ad slot may be assigned a maximum spending limit, such that a diversity of placements is optionally implemented over some pre-determined number of ad slots.); and matching, by the one or more processors, each media asset in the media asset inventory to the consumer data, the viewership information, and the advertising content by determining a demographic impression (Hood et al. 2016/0117719 [0060 - each on-target impression the viewer's characteristics match the desired targeting characteristics] In step S202 of FIG. 2, a demand-side platform receives information related to at least first and second TV ad slot opportunities. Such information may include for example and without limitation: network, day of week, daypart, available impressions, spot rate and CPM. In step S204 the demand-side platform receives a data set of viewership data for television that includes viewership data related to at least the first and second TV ad slots. In step S206 the demand-side platform receives from an advertiser/client desired targeting characteristics for an advertising campaign. In step S208, the data set of viewership data is automatically analyzed to determine viewer characteristics for viewers who historically watched the first TV ad slot, and a score is assigned to the first TV ad slot indicative of the cost of on-target impressions for the first TV ad slot, where for each on-target impression the viewer's characteristics match the desired targeting characteristics. In step S210, the data set of viewership data is analyzed to determine viewer characteristics for viewers who historically watched the second TV ad slot, and a score is assigned to the second TV ad slot indicative of the cost of on-target impressions for the second TV ad slot, where for each on-target impression the viewer's characteristics match the desired targeting characteristics. In step S212, the first and second TV ad slots are sorted according to their associated scores to produce a prioritized list of suggested ad slots to be purchased or bid on for the advertising campaign. [0064 - impressions or CPMs per time with respect to demographic targeting] Regarding reporting results for the advertising campaign with respect to the targeting characteristics and placement parameters that were used to operate the campaign, a few examples of such functionality follow. For instance, if specific dayparts were targeted for a campaign, then a results report could include actual on-target impressions or CPMs with respect to daypart. If both strategic viewer characteristics and demographic viewer characteristics are targeted, a results report could include impressions or CPMs per time with respect to demographic targeting, strategic targeting, and any combination thereof. If specific networks were targeted for a campaign in addition to targeting specific dayparts, then a results report could include a graph showing numbers of on target impressions for each network with respect to daypart.). 
Examiner interprets claim 2 as follows: “receiving, …, a media asset inventory and selling rules for a media asset”. 
Regarding Claim 9. The system of claim 8, the at least one processor further configured to: receive a media asset inventory and selling rules from a media asset; and match each media asset in the media asset inventory to the consumer data, the viewership information, and the advertising content by determining a demographic impression.
Claim 9, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Regarding Claim 16. The non-transitory computer-readable device of claim 15, the operations further comprising: receiving a media asset inventory and selling rules from a media asset; and matching each media asset in the media asset inventory to the consumer data, the viewership information, and the advertising content by determining a demographic impression.
Claim 16, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Regarding Claim 3. Hood et al. 2016/0117719 further teaches The method of claim 1, further comprising: providing, by the one or more processors, an audience recommendation based on the selection criteria (Hood et al. 2016/0117719 [0045 – optimization and recommendations] Optimization for a campaign targeting traditional TV according to the invention can be performed for cost and/or for reach, including optimization for CPMs (Cost per 1,000 impressions) and/or GRPs (Gross Rating Points). Optimization can be performed while structuring the recommended TV order to balance trade-offs between efficiency of reaching target audiences and diversification across inventory. [0059 - recommended TV placement order] FIG. 2 shows an exemplary and non-limiting flow chart 200 describing a process for planning a strategic advertising campaign for Television. Note that prioritizing a recommended TV placement order (the list of suggested ad slots) can be done to balance trade-offs between efficiency of a reaching target audience and diversification across inventory. In order to facilitate this, a cumulative maximum may be established for spending limits where each suggested ad slot may be assigned a maximum spending limit, such that a diversity of placements is optionally implemented over some pre-determined number of ad slots.), wherein the audience recommendation comprises an additional segment to include in the advertising campaign (Hood et al. 2016/0117719 [0020 – placement parameters… segments to be targeted] Placement Parameters--These are parameters supplied by a user/planner at a client advertiser or demand-side platform that control the operation of the ad campaign. These include for instance: budget; dates; maximum cost per impression; minimum goal for total impressions; types of TV programming to be targeted; and daypart segments to be targeted.).

Regarding Claim 10. The system of claim 8, the at least one processor further configured to: provide an audience recommendation based on the selection criteria, wherein the audience recommendation comprises an additional segment to include in the advertising campaign.
Claim 10, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 
Regarding Claim 17. The non-transitory computer-readable device of claim 15, the operations further comprising: providing an audience recommendation based on the selection criteria, wherein the audience recommendation comprises an additional segment to include in the advertising campaign.
Claim 17, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 




Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over: Hood et al. 2016/0117719; in view of Tischer et al. 2007/0271518; in further view of Farahat et al. 20150066626.
Regarding Claim 4. Hood et al. 2016/0117719 may not expressly disclose the following features, however, Farahat et al. 20150066626 teaches The method of claim 1, the determining further comprising: calculating, by the one or more processors, a success metric and a number of targeted impressions for placing the advertising content in the television programming asset, wherein the report further comprises the success metric and the number of targeted impressions (Farahat et al. 20150066626 [0051 – predictor may determine ad placement success rates] For this example offline advertising schedule, predictor 210 may determine, either during or in advance of the ads being placed, success rates and financial values of online search terms associated with the novel. This can be fairly complex, such as search volumes predicted to be high at weeks 5 and 6 based on the television commercials, but conversion rates (e.g., online advance sales for the novel) being highest in weeks 3 and 4, and click-through rates being high at weeks 1-4 but dropping when the television ads begin (e.g., because the website being clicked just showed the television advertisement earlier). Predictor 210, through user interface 112, may present predicted financial values for each day in the six weeks and thereafter, which may factor in differing ways in which to predict success rates and valuing each, such as a highest value placed on predicted conversions and a lowest value on search volume, and so forth. This detailed information can be valuable to marketers determining how best to spend resources on offline advertisements (as a feedback to offline ad costs) and preferences for search engines.). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hood to include the success metric features as taught by Farahat. One of ordinary skill in the art would have been motivated to do so in order to determine and quantify performance of a campaign or program which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 11. The system of claim 8, the at least one processor further configured to: calculate a success metric and a number of targeted impressions for placing the advertising content in the television programming asset, wherein the report further comprises the success metric and the number of targeted impressions.
Claim 11, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 
Regarding Claim 18. The non-transitory computer-readable device of claim 15, the operations further comprising: calculating a success metric and a number of targeted impressions for placing the advertising content in the television programming asset, wherein the report further comprises the success metric and the number of targeted impressions.
Claim 18, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 




Claims 5-7, 12-14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Hood et al. 2016/0117719; in view of Tischer et al. 2007/0271518.
Regarding Claim 5. Hood et al. 2016/0117719 further teaches The method of claim 1, wherein the target audience comprises an age range and a gender (Hood et al. 2016/0117719 [0076] At the left side of the screen where control and targeting parameters are input by a user/planner are demographic targeting information 1112, which focuses on gender and age targeting. Gender 1114 is targeted in this example with separate checkboxes for male and female. Age targeting is performed in FIG. 11 by an age range selection graphical function where a portion of a horizontally displayed age range is chosen for targeting by sliding either or both of range border objects 1116 to create a targeted age bracket between their positions. For the user interface of FIG. 11, objects 1116 are represented by circles and are positioned at the extreme of the age timeline thus bracketing between ages 13 and 64+. Above the age range selection graph is displayed text indicating " ages 13+", thus reminding the user that they may target an age bracket from 13 to 65+. Below the age range selection graph is a graph indicating the relative magnitude of impressions available at each age level--based on either historical or projected data--and given the gender choice 1114 made above.).
Regarding Claim 12. The system of claim 8, wherein the target audience comprises an age range and a gender.

Claim 12, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 
Regarding Claim 6. Hood et al. 2016/0117719 further teaches The method of claim 1, further comprising: generating, by the one or more processors, after the advertising campaign starts, a campaign report comprising a number of impressions and campaign goals (Hood et al. 2016/0117719 [Fig. 5; 0029 - displaying real or projected results for a TV advertising campaign with specific emphasis on projected or reported results displaying impressions] FIG. 5 describes a user interface and underlying processes according to the invention for displaying real or projected results for a TV advertising campaign with specific emphasis on projected or reported results displaying impressions according to daypart. [0044] Systems and methods are disclosed for planning, executing, reviewing, and reporting the results of an advertising campaign to be run on TV. A demand-side platform receives ad slot opportunities from TV programming sources, and analyzes the ad slots to produce a prioritized list of placement opportunities for the advertising campaign to be presented to advertiser/clients. Each ad slot is analyzed with respect to past viewership data and with respect to desired targeting characteristics that may include conventional age and gender targeting, or additionally strategic targeting characteristics. Scores are established for each ad slot with respect to numbers of projected on-target impressions and/or a cost for projected on-target impressions. The scores are sorted to produce the prioritized list. Projected results can be viewed with respect to any or all of network, day, and daypart. After a campaign has completed, viewership data representing actual results is acquired, processed, and reported. [0064] Regarding reporting results for the advertising campaign with respect to the targeting characteristics and placement parameters that were used to operate the campaign, a few examples of such functionality follow. For instance, if specific dayparts were targeted for a campaign, then a results report could include actual on-target impressions or CPMs with respect to daypart. If both strategic viewer characteristics and demographic viewer characteristics are targeted, a results report could include impressions or CPMs per time with respect to demographic targeting, strategic targeting, and any combination thereof. If specific networks were targeted for a campaign in addition to targeting specific dayparts, then a results report could include a graph showing numbers of on target impressions for each network with respect to daypart.).

Regarding Claim 13. The system of claim 8, the at least one processor further configured to: generate, after the advertising campaign starts, a campaign report comprising a number of impressions and campaign goals.

Claim 13, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Regarding Claim 19. The non-transitory computer-readable device of claim 15, the operations further comprising: generating after the advertising campaign starts, a campaign report comprising a number of impressions and campaign goals.
Claim 19, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 
Regarding Claim 7. Hood et al. 2016/0117719 further teaches The method of claim 6, the displaying further comprising: displaying, by the one or more processors, a heatmap in the campaign report that displays days of the week, times, and an impression density (Hood et al. 2016/0117719 [0037; Fig. 13 – impression intensity bar graph interpreted as impression heatmap] FIG. 13 describes a user interface and underlying processes according to the invention for displaying real or projected results for a TV advertising campaign for either planning or review purposes. Here, impressions and CPMs are displayed graphically with respect to networks and daypart, and intensity bar graphs are shown to indicate amounts of impressions with respect to both networks and daypart. Demographic and Strategic parameters for the campaign are also set in this user interface.).

Regarding Claim 14. The system of claim 13, the at least one processor further configured to: display a heatmap in the campaign report that displays days of the week, times, and an impression density.
Claim 14, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 

Regarding Claim 20. The non-transitory computer-readable device of claim 19, the operations further comprising: displaying a heatmap in the campaign report that displays days of the week, times, and an impression density.
Claim 20, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orlowski US 8,365,213 [Abstract] A computer-implemented method of processing set-top box channel tuning data resulting in channel viewing activity at a second-by-second level which is then correlated with video asset schedule data, program attribute data, and optionally, targeted content delivery data and demographic data, to measure (a) actual television viewing seconds, (b) viewing audience of an advertisement or program during each second that it aired, (c) aggregate viewing audience for each second that an advertisement or program aired, (d) ad seconds viewed controlling for factors such as time of day, product, program, (e) response of various demographic groups to advertisements, and (f) effectiveness of targeted content against non-targeted content as measured in actual viewing seconds; all while maintaining viewer anonymity. The metrics produced are useful to service providers, advertisers, and content producers. Another embodiment teaches using electronic device usage data to produce similar metrics for internet protocol television and mobile device viewing.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682